           Case 1:19-cv-04233-ALC Document 38 Filed 06/16/20 Page 1 of 1



                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                             Jackson Lewis P.C.   ALBANY NY            GREENVILLE SC          MONMOUTH COUNTY NJ       6/16/2020
                                                                                                                                        RALEIGH NC
                                                                  ALBUQUERQUE NM       HARTFORD CT            MORRISTOWN NJ             RAPID CITY SD
                                             44 South Broadway
                                                                  ATLANTA GA           HONOLULU HI*           NEW ORLEANS LA            RICHMOND VA
                                                     14th Floor   AUSTIN TX            HOUSTON TX             NEW YORK NY               SACRAMENTO CA
                                         White Plains NY 10601    BALTIMORE MD         INDIANAPOLIS IN        NORFOLK VA                SALT LAKE CITY UT
                                              Tel 914 872-8060    BIRMINGHAM AL        JACKSONVILLE FL        OMAHA NE                  SAN DIEGO CA
                                                                  BOSTON MA            KANSAS CITY REGION     ORANGE COUNTY CA          SAN FRANCISCO CA
                                              Fax 914 946-1216
                                                                  CHICAGO IL           LAS VEGAS NV           ORLANDO FL                SAN JUAN PR
                                          www.jacksonlewis.com    CINCINNATI OH        LONG ISLAND NY         PHILADELPHIA PA           SEATTLE WA
                                                                  CLEVELAND OH         LOS ANGELES CA         PHOENIX AZ                ST. LOUIS MO
                                                                  DALLAS TX            MADISON, WI            PITTSBURGH PA             STAMFORD CT
                                                                  DAYTON OH            MEMPHIS TN             PORTLAND OR               TAMPA FL
                                                                  DENVER CO            MIAMI FL               PORTSMOUTH NH             WASHINGTON DC REGION
                                                                  DETROIT MI           MILWAUKEE WI           PROVIDENCE RI             WHITE PLAINS NY
                                                                  GRAND RAPIDS MI      MINNEAPOLIS MN

                                                                  *through an affiliation with Jackson Lewis P.C., a Law Corporation


MY DIRECT DIAL IS: 914-872-6920
E-MAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM
                                                                  June 15, 2020

Via ECF- Letter Motion

The Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court, Southern District of New York
40 Foley Square
New York, New York 10007
                                                        Re:                    Vuppala v. J.P.G., LLC, et al.
                                                                               Case No.: 19-cv-04233-ALC

Dear Judge Carter:

                 We represent Defendant, J.P.G. LLC, in the above-captioned matter. We write jointly with
Plaintiff’s counsel, brad Weitz, Esq., and c-defendant’s counsel, Jeffrey Chancas, Esq., seeking an
extension of the existing stay in this matter that is scheduled to expire on June 15, 2020.

                 As we stated in our prior letter, due to the ongoing national health crisis caused by the
COVID-19 pandemic, coupled with the mandated closure of non-essential public businesses in New York
City, which has adversely affected the business in this matter, it is very difficult for the parties to proceed
in this matter with discovery and productive settlement negotiations at this time.

                 Therefore, the parties jointly hereby respectfully request that the Court grant an additional
sixty (60) day stay of all deadlines and/or any conference in this matter. The undersigned has conferred
with all counsel who join in on this request. We thank you for your attention and consideration.

                                                                  Respectfully submitted,

                                                                  JACKSON LEWIS P.C.

                                                                  /s/ Joseph J. DiPalma
                                                                  Joseph J. DiPalma
cc: Brad Weitz (via ECF)
    Jeffrey C. Chancas (via ECF)
   June 16, 2020
